DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a cooling passage through which refrigerant to cool off the electronic component flows is formed inside the base portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (JP 2006- 294754) in view of Smith et al (US 2017/0290207) and Ishimine et al (US 2017/0103935). 
Re claim 7, Hidaka discloses a shield case (40) in which an electronic component (10) is storable, the shield case comprising: 
a base portion (21) made of a nonmetal material (epoxy resin)[0032] and having a form of rectangle comprising a mounting surface (21a) on which the electronic component is mounted, an outer surface (21b), and thickness in between the mounting surface the outer surface (Fig 1); a cover portion (41) made of a metal material [0036] and covering surroundings of the electronic component (Fig 1); and
a metal plate (42)[0036] abutting with an outer surface of the base portion and having an end portion projecting outward from the base portion (Fig 1), wherein a side-wall end portion of the cover member includes a first end abutting with the mounting surface of the base portion (Fig 1), and a second end extending in a thickness direction of the base portion and abutting with the end portion of the metal plate (Fig 1), but does not disclose the metal plate abutting with a whole outer surface of the base portion, a cooling passage through which refrigerant to cool off the electronic component flows is formed inside the base portion.
Re claim 8, further comprising a fastening member (43) by which the metal plate, the base portion, and the first end of the cover portion are fastened jointly in the thickness direction of the base portion (Fig 1), wherein the metal plate is configured to have a thickness that allows the metal plate to deform when the metal plate is fastened jointly (function as claimed) (Fig 1).
Re claim 12, wherein the thickness of the metal plate is determined based on a shielding characteristic and a deformation characteristic of a material of the metal plate and a stress caused ina deformed part when the metal plate deforms (design consideration) (function as claimed).
Smith et al teach the use of a metal plate (12) [0023] abutting with a whole outer surface of a base portion (20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal plate of Hidaka by abutting the metal plate with the whole outer surface of the base portion for improving heat transfer.
Ishimine et al teach the use of a cooling passage (2) through which refrigerant to cool off the electronic component (20) flows is formed inside a base portion (1) [0018]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the base portion of Hidaka by employing the cooling passage for efficiently conduct heat away from the electronic component.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847